Citation Nr: 1451634	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-18 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to increases in the ratings for residuals of a cervical fusion and discectomy with degenerative disc disease (neck disability), currently assigned "staged" ratings of 10 percent prior to July 13, 2010, and 20 percent from that date.

2.  Entitlement to increases in the ratings for residuals of degenerative disc disease of the lumbar spine (low back disability), currently assigned "staged" ratings of 0 percent prior to December 18, 2013, and 10 percent from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1985 to November 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Salt Lake City, Utah Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for a neck disability (rated 10 percent) and a low back disability (rated 0 percent).  An October 2014 videoconference hearing before the Board was scheduled at the Veteran's request; he withdrew the hearing request in September 2014 correspondence.  Jurisdiction of the case is now in the Houston, Texas VARO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertinent records of postservice treatment appear to be outstanding.  The Veteran appears to receive ongoing VA treatment for his neck and low back disabilities; the most recent records of such treatment in his electronic VA record are dated in September 2010; they indicate that the Veteran may also have sought private treatment for neurological symptoms associated with the disabilities at issue.  Outstanding records of treatment for the disabilities on appeal may contain pertinent information, and must be obtained.  Notably, outstanding VA treatment records are constructively of record, and must be obtained. 

The most recent VA examinations conducted in connection with the claims for increased ratings for the neck and low back disabilities were in December 2013.  The examination request preceding those examinations explicitly indicates that the claims file was forwarded to the examiner for review.  However, the examination report indicates that the record was not reviewed in its entirety, and that the examiner only reviewed the Veteran's VA treatment records.  As it appears there are pertinent treatment records which were, and remain, outstanding, the December 2013 examinations (and opinions then offered) were based on an incomplete factual record.  Accordingly, the Board finds a new examination is needed.

Finally, the Board notes that a somewhat nebulous September 2014 statement by the Veteran's representative may be attempting to withdraw a portion of these appeals.  However, the intent is not entirely clear, requiring clarification.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to clarify his intentions in the present appeal, i.e., whether or not he intends to withdraw his appeal in any matter (and if he has, to submit a statement to that effect).  The AOJ should proceed with the further development ordered only as it pertains to issues not withdrawn from appeal.

2. The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he has received for his neck or low back disabilities, and to provide any releases necessary for VA to secure all records of such private evaluations or treatment dated since September 2010.  The AOJ should secure for the record complete clinical records of all such evaluations or treatment (those not already in the record).  

3. Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his neck and low back disabilities.  The entire record must be reviewed in conjunction with the examination, and any tests or studies necessary should be completed.  Based on an examination and review of the record, the examiner should describe all symptoms and related impairment of the Veteran's neck and low back disabilities (to specifically include range of motion studies, with notation of any additional limitations due to pain, weakness, fatigability, etc.).  The examiner should identify any neurological manifestations other than of the left middle radicular group found, their severity, and related functional limitation, and ascertain whether the Veteran has had incapacitating episodes of intervertebral disc syndrome (IVDS), and if so, their frequency and duration

All opinions must include rationale, with citation to supporting clinical data or medical principles as deemed appropriate.

4. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

